Affirm and Opinion Filed November 13, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01323-CR
                                      No. 05-12-01349-CR

                             ERIC JERMOND DAVIS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause No. F11-71411-W, F11-59063-W

                              MEMORANDUM OPINION
                          Before Justices Bridges, Fillmore, and Lewis
                                  Opinion by Justice Bridges

       Eric Jermond Davis was convicted of assault involving family violence and burglary of a

habitation. The trial court assessed punishment in each case, enhanced by two prior felony

convictions, at ten years’ imprisonment. See TEX. PENAL CODE ANN. §§ 22.01(a), 30.02(a)

(West 2011). The trial court’s judgments also include orders that appellant pay $244 in court

costs. In two issues, appellant contends the trial court erred by ordering him to pay court costs.

We affirm the trial court’s judgments.

       Appellant contends the evidence is insufficient to support the trial court’s judgment in

each case that appellant pay $244 in court costs because the clerk’s records do not contain bills
of costs. The State responds that the records contain sufficient evidence to support the trial

court’s order that appellant pay court costs.

       If a criminal action is appealed, “an officer of the court shall certify and sign a bill of

costs stating the costs that have been accrued and send the bill of costs to the court to which the

action or proceeding is . . . appealed.” TEX. CODE CRIM. PROC. ANN. art. 103.006 (West 2006).

Costs may not be collected from the person charged with the costs until a written bill, containing

the items of cost, is produced and signed by the officer who charged the cost or the officer

entitled to receive payment for the cost. Id. art. 103.001.

       The clerk’s records in these cases initially did not contain copies of the bill of costs. We,

however, ordered the Dallas County District Clerk to file supplemental records containing

certified bills of costs associated with each case, and the clerk did so. See TEX. R. APP. P.

34.5(c)(1) (rules of appellate procedure allow supplementation of clerk’s record if relevant items

have been omitted). Appellant’s complaints that the evidence is insufficient to support the

imposition of costs because the clerk’s records did not contain bills of costs are now moot. See

Coronel v. State, No. 05-12-00493-CR, 2013 WL 3874446, at *4 (Tex. App.––Dallas July 29,

2013, no pet. h.); Franklin v. State, 402 S.W.3d 894, 895 (Tex. App.—Dallas 2013, no pet.). We

overrule his first and second issue.

       In response to the Court’s order requiring supplementation of the records, appellant filed

an objection that the bills of costs in the supplemental records are not “proper bill[s] of costs”

and the bills of costs were not filed in the trial court or brought to the trial court’s attention

before costs were entered into the judgments. We reject both arguments.

       Appellant first contends the bills of costs are not “proper bill[s] of costs” because they are

“unsigned, unsworn computer printout[s].”        Appellant acknowledges the district clerk has



                                                 ‐2‐ 
certified that the documents constitute costs that have accrued to date,” but says this does not

“set out the costs as required by statute.” While the code of criminal procedure requires a record

to be kept, the code is silent on the form of such a record except to the extent it must be certified

and signed “by the officer who charged the costs or the officer who is entitled to receive payment

for the cost.” See TEX. CODE CRIM. PROC. ANN. art. 103.001, .006; Coronel, 2013 WL 3874446,

at *4.

         Here, in each case, the district clerk provided a “Bill of Costs Certification” containing

the costs that have accrued to date in the respective case, and the documents are certified and

signed by the district clerk. Because the documents meet the mandate of the code of criminal

procedure, we conclude appellant’s objection that the bills of costs are not “proper” lacks merit.

See Coronel, 2013 WL 3874446, at *4.

         Appellant further argues there is no indication the bills of costs were filed in the trial

court or brought to the trial court’s attention before costs were entered in the judgments.

Nothing in the code of criminal procedure or the statutes addressing the assessment of costs

against defendants requires that a bill of costs be presented to the trial court at any time before

judgment. See id. at *5.

         Article 42.16 provides that the judgment shall “adjudge the costs against the defendant,

and order the collection thereof as in other cases.” TEX. CODE CRIM. PROC. ANN. art. 42.16

(West 2006). Court costs, as reflected in a certified bill of costs, are not part of the sentence, do

not alter the range of punishment, and need not be orally pronounced or incorporated by

reference in the judgment to be effective. Armstrong v. State, 340 S.W.3d 759, 766 (Tex. Crim.

App. 2011); Coronel, 2013 WL 3874446, at *5. The code of criminal procedure does not require

the bill of costs be filed at the time the trial court signs the judgment of conviction; it only



                                                 ‐3‐ 
requires a bill of costs be produced if a criminal case is appealed or costs are collected. See

Coronel, 2003 WL 3874446, at *5. Because there is no requirement that the costs be presented

to the trial court, we conclude appellant’s second objection to the supplemented record lacks

merit. See id. We overrule appellant’s objection to the supplemented record.

       Finally, we note that in his original brief and his objection to the bills of costs, appellant

does not challenge the propriety or legality of the specific costs assessed; therefore, we do not

address these matters.

       We affirm the trial court’s judgments.




Do Not Publish
TEX. R. APP. P. 47
121323F.U05

                                                       /David L. Bridges
                                                       DAVID L. BRIDGES
                                                       JUSTICE




                                                ‐4‐ 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


ERIC JERMOND DAVIS, Appellant                       Appeal from the 363rd Judicial District
                                                    Court of Dallas County, Texas (Tr.Ct.No.
No. 05-12-01323-CR       V.                         F11-71411-W).
                                                    Opinion delivered by Justice Bridges,
THE STATE OF TEXAS, Appellee                        Justices Fillmore and Lewis participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered November 13, 2013



 
 
 
 
 
                                                   /David L. Bridges/
                                                   DAVID L. BRIDGES
 
                                                   JUSTICE
 
 
 
 
 
 


                                            ‐5‐ 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


ERIC JERMOND DAVIS, Appellant                       Appeal from the 363rd Judicial District
                                                    Court of Dallas County, Texas (Tr.Ct.No.
No. 05-12-01349-CR       V.                         F11-59063-W).
                                                    Opinion delivered by Justice Bridges,
THE STATE OF TEXAS, Appellee                        Justices Fillmore and Lewis participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered November 13, 2013



 
 
 
 
 
                                                   /David L. Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE




                                            ‐6‐